Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on  04/07/2022 and 12/04/2021 respectively.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 7 and 9-27 are pending in the application
Claims 5 and 8 are cancelled
Claims 7 and 9-25 are amended
Claims 26 and 27 are new.
Response to Arguments
Regarding 35 U.S.C. 103 rejections:
The indicated allowability of claim 17  is withdrawn in view of the newly discovered reference(s) to JOAO (US 9,245,270)  .  Rejections based on the newly cited reference(s) follow.



Examiner’s Comments
Intended Use
Claim 16 recites, “wherein the central processing computer processes information for determining…”

Functional Language
MPEP 2114
Claim 9 recites, “wherein the central processing computer transmits the account holder notification message…”
Claim 11 recites, wherein the apparatus transmits the counterparty notification message…”
Claim 12 recites, “wherein the communication device stores the voice sample…wherein the communication device transmits the audio file…”
Claim 17 recites,”…wherein the input device or the camera inputs information regarding a counterparty, a processor…wherein the communication device records a picture or a video clip…and stores the picture in a picture file…, wherein the transmitter transmits the authorization request message…, wherein the central processing  computer processes information…and determines whether the transaction is authorized or allowed…, and further wherein the distributed ledger and Blockchain technology system stores information…”
	“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 is indefinite because the claim is directed to an apparatus but also has method steps. For example, ,”…wherein the input device or the camera inputs information regarding a counterparty, a processor…wherein the communication device records a picture or a video clip…and stores the picture in a picture file…, wherein the transmitter transmits the authorization request message…, wherein the central processing  computer processes information…and determines whether the transaction is authorized or allowed…, and further wherein the distributed ledger and Blockchain technology system stores information…”
	
Unclear Scope
Claim 17 recites, an apparatus comprising a communication device. The communication device comprises a memory, a camera input device, processor and transmitter. However, the claim also discloses a central processing computer, a distributed ledger and Blockchain technology system. The scope is unclear. Does the apparatus entail communication device by itself with central computer and using a distributed ledger and Blockchain technology system, or is the apparatus a combination of the communication device, central computer distributed ledger and Blockchain technology system? If it is the latter, then what is the distributed ledger and the Blockchain technology structure?
"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).

Claim 17 recites,  “wherein the central processing computer processes information contained in the authorization request message and determines whether the transaction is authorized or allowed or not authorized or not allowed” it is unclear as to  what the applicant is getting at in terms of the difference between “authorized or allowed” and “unauthorized or not allowed”. Are they not the same thing?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al (US 2014/0349692) in view of OVALLE (US 2018/00096752) and JOAO (US 9,245,270). 
Regarding Claim 7, wherein the communication device is a cellular telephone or a smart phone [see ZHOU, ¶0034;(FIG. 1)(150) ¶0035], as being dependent on claim 17
Regarding Claim 9, wherein the central processing computer [¶0098] generates an account holder notification message containing information regarding the transaction.[ [see ZHOU,FIG. 6, ¶0072], and further wherein the central processing computer transmits the account holder notification message to the communication device; [see Zhou, ¶0004; ¶0009; ¶0031; ¶0037; ¶0073, and ¶0074]
Regarding Claim 10, wherein the communication device generates a notification response message, in response to the account holder notification message, containing information which allows the transaction or which disallows the transaction. [¶0009, lines 16-20]
Regarding Claim 11, wherein the apparatus generates a counterparty notification message containing information regarding the transaction, and further wherein the apparatus transmits the counterparty notification message to the counterparty communication device [0009, lines 13-21], 
Regarding Claim 12, wherein the communication device further comprises: 
ZHOU discloses an audio recording device [0026, lines 9-13; 0027, lines 7-11], wherein the audio recording device records or obtains a voice sample of the person or a conversation involving the person involved in the transaction [0028, lines 9-13], wherein the communication device stores the voice sample or the conversation in an audio file [0029], and further 
ZHOU fails to discloses wherein the communication device transmits the audio file to the distributed ledger and Blockchain technology system. This was disclosed by OVALLE [0074]; [0075];[0598]; [0599].  One of ordinary skill in the art before the effective filing date of the invention would have understood the advantages of a Blockchain system as expressed in OVALLE to provide and de- centralized and digital ledger system to Zhoa to enhance the recording of transactions by increasing the level of security of the transaction system.
Regarding Claim 13, wherein the communication device transmits the audio file to the counterparty communication device. [see Zhou, [¶0031]; [¶0037];[¶0040]; [¶0067]; [¶0087] ]
Regarding Claim 14, wherein the communication device further comprises: a display, wherein the display displays information regarding the account. [¶0009]; [¶0027]; [¶0028]; [¶0030]; [¶0040]
Regarding Claim 15, wherein the communication device further comprises: a display, wherein the display displays information regarding a plurality of payment accounts, wherein the communication device processes information involving a selection of the account from among the plurality of payment accounts [see Zhou, [¶0009]]
Regarding Claim 16, wherein the apparatus central processing computer processes information for determining whether the communication device can effectuate a payment for the transaction [see Zhou, ¶0009]]
Regarding Claim 17, ZHOU discloses an apparatus (FIG. 1)(130)[Zhou,  0035], comprising: 
a communication device (130), wherein the communication device is an individual account holder communication device of an individual account holder [see Zhou ¶0038; ¶0047; ¶0056; ¶0069], and further wherein the communication device further comprises:
 a memory (database), wherein the memory stores information regarding an account of the individual account holder [see Zhou ¶0047-¶0048; ¶0049, lines 8-10; ¶0050, lines 6-8]
 a camera [see Zhou, 0049, lines 10-12; ¶0050, lines 8-10; (520) ¶0052]
 an input device [see Zhou, ¶0007; ¶0041-¶0046;(1312) ¶0098];
 a processor [see Zhou, ¶0027; ¶0055] wherein the input device or the camera inputs information regarding a counterparty involved in a transaction involving the account, and further wherein the information regarding the counterparty contains information regarding a counterparty account of the counterparty, wherein the processor generates an authorization request message regarding the transaction, wherein the authorization request message contains information regarding the account and information regarding the counterparty account, and further wherein the communication device records a picture or a video clip, of a person involved in the transaction, and stores the picture in a picture file or stores the video clip in a video file; and 
a transmitter [¶0026-mobile communication devices], [¶0034] 
a central processing computer (FIG. 1)(100)(300)[¶0061];(1300)[¶0098]; and 
wherein the central processing computer processes information contained in the authorization request message and determines whether the transaction is authorized or allowed or not authorized or not allowed, and further wherein, if the transaction is authorized or allowed, the central processing computer generates a transaction authorized message, or, if the transaction is not authorized or not allowed, the central processing computer generates a transaction not authorized message, and further wherein the apparatus transmits the transaction authorized message or the transaction not authorized message to a counterparty communication device of the counterparty,[¶0009] and 

	ZHOU fails to disclose a distributed ledger and Blockchain technology system wherein the distributed ledger and Blockchain technology system stores information regarding the transaction. This is disclosed by OVALLE [0074]; [0075];[0598]; [0599]. One of ordinary skill in the art before the effective filing date of the invention would have understood the advantages of a Distributed ledger Blockchain system as expressed in OVALLE to provide and de- centralized and digital ledger system to enhance the recording of transactions by increasing the level of security of the transaction system in the creation of authorization messages so as to create a transactional digital history.
ZHOU discloses a transmitter a transmitter [0026-mobile communication devices],  and suggest that such devices can send text, images and audio messages [0004]. ZHOU also suggest that the transmitter transmits the authorization message to the central processing computer (payment system)[0009- lines i.e., a response to the transaction request from the recipient and a transaction confirmation or cancellation],  but fails to disclose “wherein the transmitter transmits the authorization request message and the picture file or the video file to the central processing computer”. This is disclosed by JOAO, 4:21-27; 4:38-49; 6:1-8]. It would have been obvious of one or ordinary skill the art to have employed picture or video file as disclosed in JOAO. The motivation would be to provide added security in the transaction.
Regarding Claim 18, wherein the apparatus transmits a file photograph to the counterparty communication device, wherein the file photograph is a photograph of the individual account holder or an individual authorized to use the account [see ZHOU, ¶0062, ¶0063, ¶0083].
Regarding Claim 19, wherein the apparatus transmits a payment message or a payment commitment message to the counterparty communication device [see Zhou [¶0004], [¶0031], [¶0037]]
Regarding Claim 20, wherein the apparatus central processing computer transmits a payment message or a payment commitment message to the communication device. [see Zhou [¶0004], [¶0031], [¶0037]]
Regarding Claim 21, wherein the input device further comprises: a barcode reader, wherein the barcode reader reads or obtains the information regarding the counterparty involved in the transaction, and further wherein the barcode reader inputs the information regarding the counterparty into the first communication device [see ZHOU, Fig.s 9-10; [¶0084],(900)(902)(914)[¶0089]; 
Regarding Claim 22, wherein the input device further comprises: a Quick Response ("QR") code reader, wherein the Quick Response ("QR") code reader reads or obtains the information regarding the counterparty involved in the transaction, and further wherein the Quick Response ("QR") code reader inputs the information regarding the counterparty into the communication device [¶0084]
Regarding Claim 23, wherein the camera obtains the information regarding the counterparty involved in the transaction, and further wherein the camera inputs the information regarding the counterparty into the communication device [¶0049].
Regarding Claim 24, wherein the input device further comprises: a means for reading a barcode or a Quick Response ("QR") code, wherein the means for reading a barcode or a Quick Response ("QR") code reads or obtains the information regarding the counterparty involved in the transaction, and further wherein the means for reading a barcode or a Quick Response ("QR") code inputs the information regarding the counterparty into the communication device.[¶0040], [¶0084]
Regarding Claim 25, wherein the central processing computer stores information regarding the transaction and the picture file or the video file [¶0004]; [¶0026-¶0027]; [¶0031]; [¶0042]
Regarding Claim 26 wherein the transaction authorized message is transmitted to the counterparty communication device and to the communication device [ZHOU, ¶0009]
Regarding Claim 27, wherein the transaction not authorized message is transmitted to the counterparty communication device and to the communication device [see ZHOU,¶ 0009]




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692